Citation Nr: 0118887	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  

The veteran was previously denied service connection for a 
back disability in a December 1967 rating action.  The 
present appeal arises out of a December 1999 rating action in 
which the VA regional office (RO) determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his previously denied claim.  The veteran expressed 
his disagreement with this decision in April 2000, and in 
February 2001, a statement of the case was issued.  The 
veteran perfected his appeal in this regard later that month 
when the RO received a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  The case has since been transferred to 
the Board of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a back disability in December 1967, from which, following 
appropriate notification, no appeal was taken. 

2.  Evidence added to the record since 1967 includes an 
opinion by a private physician, who reportedly treated the 
veteran between 1968 and 1994, that suggests a link between 
the veteran's service and his current back disability.  

3.  The evidence added to the record since 1967 bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been presented since the final, 
December 1967 decision by the RO, and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reflects that the veteran submitted 
his original application for VA compensation benefits in 
August 1967, shortly after his discharge from service.  Among 
the disabilities for which service connection was sought were 
the residuals of a back injury.  The veteran's service 
medical records were apparently then obtained and reviewed by 
the RO.  These documents showed that in April 1967, four 
months prior to his service discharge, the veteran was seen 
for complaints of lower back muscle spasm.  When the veteran 
was examined in connection with his separation from service 
in June 1967, he complained of recurrent back pain, although 
the spine was normal upon clinical evaluation.  The next 
month, the veteran was apparently involved in an automobile 
accident, after which it was noted that "perhaps a little 
lumbar muscle spasm" was present.  As already mentioned, the 
veteran was then discharged from service the following month, 
at which time he submitted a claim for VA benefits.  

In November 1967, the veteran was examined for VA purposes, 
at which time he complained of back pain.  The examiner noted 
that various back motions were normal, and that there was no 
pain elicited on palpation.  It was observed, however, that 
there was spasticity of the lumbar paravertebral muscles, and 
X-rays revealed straightening of the normal lumbar lordosis.  
The veteran was diagnosed to have "lumbosacral strain."  

On the foregoing evidence, the RO determined, in a December 
1967 rating action, that the residuals of a back injury were 
not shown on VA examination and that lumbosacral strain was 
not shown by the evidence of record.  Despite appropriate 
notification of the decision and provision of his appellate 
rights, the veteran did not appeal this decision within one 
year, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the RO's 
1967 decision includes a March 2000 statement from a private 
physician, A. L. Bookhardt, M.D., as well as the records of 
the veteran's treatment by Dr. Bookhardt.  In his statement, 
Dr. Bookhardt indicated that he treated the veteran between 
1968 and 1994, and that the veteran's complaints included 
recurrent back pain.  He also expressed his opinion that old 
injuries the veteran sustained in the army, "were probably 
the beginning of [the veteran's] recurring disability and 
back pain."  Other medical records associated with the 
claims file show that the veteran had most recently 
complained of back pain in 1991.  

Although other evidence shows that the veteran's back 
complaints as treated by Dr. Bookhardt, post date 1975 and 
1982 automobile accidents in which the veteran was involved, 
given the veteran's history of in-service back complaints, 
and the diagnosis of lumbosacral strain on VA examination 
conducted in 1967, it is the Board's view that the statement 
by Dr. Bookhardt linking the veteran's post service back 
complaints to service, may be considered to bear directly and 
substantially upon the specific matter under consideration, 
and to be of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for a back disorder is 
reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a back disability, the appeal is 
granted.


REMAND

As indicated above, the veteran's disability picture has been 
somewhat complicated by virtue of his post service automobile 
accidents, which apparently prompted his first post service 
treatment for back complaints.  This raises the obvious 
question as to whether any current back disability may be 
related to these post service automobile accidents, rather 
than to any in-service complaints.  Although Dr. Bookhardt 
has indicated that the veteran has a back disorder whose 
origins may be traced to the veteran's military service, it 
also must be observed that the only treatment Dr. Bookhardt 
provided the veteran for any back complaints occurred after 
the veteran's post service automobile accidents, the first of 
which occurred approximately 8 years after the veteran's 
discharge from service.  Given this sequence of events, it is 
appropriate to ask Dr. Bookhardt to more fully explain his 
basis for the conclusion he reached.  

In addition, the most recent record reflecting the presence 
of any back problem is dated in 1991.  Presumably, the 
veteran continues to have back complaints, and it is observed 
that in his present application for benefits, the veteran 
indicated that he has received treatment at the Orlando, VA 
medical center and outpatient clinic.  It does not appear, 
however, that any attempt to obtain these treatment records 
have been made.  Before a final decision may be entered in 
this case, it will be necessary to attempt to obtain the VA 
treatment records the veteran has identified.  In addition, a 
current VA examination of the veteran would also be useful to 
ascertain whether any current low back disability is present, 
and if so, to obtain an opinion as to the likely origins of 
that disability.  

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following 
action:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
treatment for his back since service.  After 
obtaining any necessary authorization, the RO 
should attempt to obtain and associate with the 
claims file copies of the records the veteran 
identifies that are not already included in the 
evidence.  In particular, the RO should associate 
with the claims file, copies of the veteran's back 
treatment at the Orlando, VA Medical Center, and 
the Orlando, VA outpatient clinic.  

2.  After obtaining appropriate authorization from 
the veteran, the RO also should contact A.L. 
Bookhardt, MD., 606 S. Tampa Ave., Suite 4, 
Orlando, FL 32805, and ask him to explain his basis 
for concluding in his March 2000 statement that 
there was a link between the veteran's in service 
back complaints, and the veteran's post service 
back disability, in view of his own records that 
fail to show any post service treatment for back 
complaints until after the veteran's post service 
automobile accidents.  In any event, Dr. Bookhardt 
should be asked to identify, if possible, the 
specific back disability diagnosis(es) for which he 
provided the veteran treatment.  

3.  Upon completion of the above, the RO should 
schedule the veteran for a VA examination of his 
back, the purpose of which is to identify the 
nature and etiology of any current back disability.  
The person who conducts this examination should be 
provided the claims file for review so that he or 
she is familiar with the veteran's pertinent 
medical history, including his in-service back 
complaints and post service automobile accidents, 
and a notation that such a review took place should 
be included in any report provided.  This report 
also should set forth whether the veteran currently 
has a back disability, and if that is the case, the 
examiner should render an opinion as to whether 
this current back disability may be etiologically 
related to any events in the veteran's military 
service, including his in-service back complaints.  
It would be particularly useful if this person were 
to phrase his or her response regarding the 
relationship of any current back disability to 
service, in terms of whether it is "likely," 
"unlikely" or "at least as likely as not."  A 
complete rationale for any opinion offered should 
be set forth in the report provided, together with 
citation to appropriate supporting records.  In the 
event, this examiner's opinion differs with any 
other opinion of record, an explanation that could 
account for that difference should be provided.   

4.  Thereafter, the RO should review the evidence 
of record, and enter its determination regarding 
the veteran's claim for service connection.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations.  After a reasonable 
period of time in which to respond has been 
provided, the case should be returned to the Board 
for further review. 

Although no further action by the veteran is necessary, until 
otherwise notified, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



